Title: To Benjamin Franklin from Samuel Huntington: Instructions, 28 November 1780
From: Huntington, Samuel
To: Franklin, Benjamin


These instructions do not reveal that in conjunction with them various members of Congress had opened a campaign to undercut Franklin’s authority as minister to the French court. This was the first concerted attack upon him since the failed recall attempt in the spring of 1779. On November 22 Congress had resolved to appeal to Louis XVI for a loan of at least 25,000,000 l.t. in specie; President of Congress Huntington here encloses a copy of the resolution, but he does not tell Franklin that on the same day Congress had received its first nomination for a secretary to “the Embassy at the Court of Versailles” and that the election was scheduled for December 2. The title is significant; hitherto Congress had been concerned merely with providing Franklin a personal secretary. There was support, moreover, for further broadening the powers of the new position; on November 30 James Lovell told Elbridge Gerry, “There has been much Manoeuvre you know, for a Resident instead of Secretary to Doct. F——, and since you left us, for an Envoy extraordinary. The Cat is out.” He implied that Franklin’s failure to communicate with Congress was responsible, pointing out that Congress had received only two letters written by the minister in 1780, those of March 4 and May 31. Perhaps more important than the scarcity of letters was the contents of the ones that did arrive. In his communication of March 4, Franklin reported his failure to obtain most of the military supplies he had been ordered to request from the French government. On May 31 he reported on the supplies he did manage to procure, but when few of them reached America his reputation in Congress suffered. One indication of this is the implicit criticism of him in this letter. Another is the creation by Congress of a rival authority at the American mission in France to procure both money and supplies. The election of a secretary was postponed and then not held; on December 8 Congress instead resolved to elect an envoy extraordinary to proceed to Versailles “for the special purpose of soliciting in conjunction with our Minister Plenipotentiary at that court the aids requested by Congress, and forwarding them to America without loss of time.” Within a month Congress would give a more elevated title to its representative and eliminate the reference to Franklin.
 
In Congress November 28th 1780.
1. The letter to his most christian Majesty which accompanies these Instructions you will deliver without loss of time. You will on all occasions and in the strongest terms represent the unalterable resolutions of these United States to maintain their liberties and Independence and inviolably to adhere to the Alliance at every hazard and in every event. That the misfortunes of the last campaign instead of repressing have redoubled their ardor: That Congress are resolved to employ every resource in their power to expel the enemy from every part of the United States, by the most vigorous and decisive co-operation with the marine and troops of our illustrious Ally: That they have called for a powerful army and ample supplies of provisions; and that the States are disposed effectually to comply with their requisitions: that if in aid of our own exertions the Court of France can be prevailed on to assume a Naval superiority in the american seas: to furnish the arms, ammunition and Cloathing specified in the Estimate herewith transmitted and to assist us with the loan mentioned in the letter. We flatter ourselves that under the divine blessing the war must be speedily terminated with glory & advantage to both nations. To procure these necessary aids you will employ unremitted attention & your utmost abilities. Your own knowledge of our circumstances and the facts suggested in the letter will supply You with abundant arguments to enforce our requisition.
2. You will give Col. Palfrey lately paymaster General for our armies and now our Consul in France all the support which is necessary for the exercise of his Consular functions; as well as for the effectual execution of the special authority and instructions which he will communicate. The sufferings of our army for want of the cloathing & arms which the grant of his most christian Majesty & your own dispatches gave us reason to expect; and the absolute & encreasing necessity of their being immediately forwarded to give efficacy to our future operations; will sufficiently impress upon you the dangerous consequences of a further disappointment.
3. With respect to the loan we forsee that the sum which we ask will be greatly inadequate to our wants: we wish however to depend as much as possible on our internal exertions. In this negotiation the state of our finances requires that you should endeavour to procure as long a respite after the war for payment of the principal as may be in your power. You may agree for an Interest not exceeding the terms allowed or given on National security in Europe endeavouring to suspend the discharge of the Interest for two or three years if possible.
You are hereby empowered to pledge the faith of the United States by executing such securities or obligations for the payment of the money as you may think proper And also that the Interest shall not be reduced nor the principal paid during the term for which the same shall have been borrowed without the consent of the lenders or their representatives.

You are to stipulate for the payment of both principal and Interest in specie.
The loan must prove ineffectual unless the specie is Actually remitted. Experience has shewn that the Negotiation of bills is attended with unsupportable loss & disadvantage. His most Christian Majesty we are persuaded will see in the strongest light the necessity of dispatching an effective naval armament to the American seas. This is a measure of such vast moment that your utmost address will be employed to give it success. By such a conveyance the specie may be remitted in different Ships of War with a prospect of safety.
4. We have received a letter from Monsr. Stephen D’Audibert Caille at Salé, of which the enclosed is a copy wherein he stiles himself Consul for unrepresented Nations at the Court of the Emperor of Morocco. If you shall see no objections to the contrary you will correspond with him & assure him in the name of Congress, and in terms the most respectful to the Emperor that we entertain a sincere disposition to cultivate the most perfect friendship with him; and are desirous to enter into a treaty of commerce with him; and that we shall embrace a favorable opportunity to announce our wishes in form.
By order of Congress
Samuel Huntington PresidentCha Thomson secy.
(Copy)

Instructions to the honble. Doctr. Benjamin Franklin Minister plenipotentiary for the United States at the Court of Versailles.

  
Notation: Copy of Instructions to Docr Franklin In Congress 28th Novr: 1780
